Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2022 has been entered.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 10, 13-17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedrine (US 20170016399 A1) in view of Ekanayake (US 20160273393 A1), and Veilleux (US 20100326085 A1).
Regarding claim 1
	Bedrine discloses a method of operating an engine (gas turbine engine 5 in Figs 1-2) of an aircraft (helicopter, Para 0001), the method comprising:
when the aircraft is in flight at the altitude above the ground (during stable flight, Para 0069), directing pressurized air from a source of pressurized air (bleed air from compressor 24 of engine 6 in active mode, Para 0069, 0070) external to the engine (5) towards the engine (bleed air 24 directed to air turbine 30 towards engine 5),
the engine (5) being operating in a standby mode (engine 5 can operate in standby mode during stable flight, Para 0069) and providing substantially no motive power to the aircraft (since engine 5 can rotate at as low as 5% of nominal speed, Para 0011, this is considered to be substantially no motive power, the term “substantially” is interpreted to be nearly but not exactly).
Bedrine is silent on the engine having a bleed air system, and directing pressurized air to the bleed air system of the engine.
However, Ekanayake teaches a method of operating an engine (140 in Fig 1) comprising a step of directing a pressurized air (200) from an external source (engine 102 Fig 1) to a bleed air conduit (210) of the engine (140).
	Veilleux teaches a twin-engine aircraft (ENG 1 and ENG 2 in Fig 3) where the two engines are fluidly connected via two bleed air conduits (two conduits at 66A, 66B). This allows for cross-bleed engine start when one engine is operating/active mode and the other engine, initially in standby mode, can be started with bleed air from the operating/active engine (Para 0018 middle). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add to the engine 5 in Bedrine a bleed air conduit system, as suggested and taught by Ekanayake, for directing pressurized air from the bleed air 31 of external air source 6 to the bleed air system, taught by Ekanayake, of the engine 5 in Bedrine, because this would (1) allow cross-bleed from the active engine 6 to start the standby engine 5, as suggested and taught by Veilleux, and (2) ease mechanical load/stress on air turbine 30 and gearbox 32 because they do not need to operate to start engine 5 in Bedrine.. 
Regarding claim 2
	Bedrine in view of Ekanayake and Veilleux discloses the method of claim 1.
Bedrine further discloses wherein the engine is a first engine (Bedrine teaches first engine 5 in Fig 1), the aircraft includes a second engine (second engine 6), and 
directing the pressurized air (air from compressor 21 of second engine 6) includes directing the pressurized air to the first engine (5) from a bleed air system (bleed conduit 31) of the second engine (6).
Regarding claim 10
	Bedrine discloses a method of operating a first gas turbine engine (gas turbine engine 5 in Figs 1-2) of a multi-engine aircraft (helicopter, Para 0001 with two engines 5 and 6), comprising:
operating the first gas turbine engine (5) of the aircraft during flight at the altitude above the ground in a standby mode (engine 5 can operate in standby mode during stable flight, Para 0069), in which the first gas turbine engine is operating and provides substantially no motive power to the multi-engine aircraft (since engine 5 can rotate at as low as 5% of nominal speed, Para 0011, this is considered to be substantially no motive power, the term “substantially” is interpreted to be nearly but not exactly),
	operating a second gas turbine engine (second engine 6 in Fig 2) of the aircraft during flight in an active mode during the flight at the altitude above the ground (engine 6 running, i.e. active mode, during stable flight, Para 0069); and
	during the flight at the altitude above the ground, directing pressurized air from a bleed air system (bleed air from compressor 24 to bleed conduit 31, Para 0070) of the second gas turbine engine (6) towards the first gas turbine engine (5).
Bedrine further discloses to direct the bleed air of the second gas turbine engine (conduit 31 of engine 6 in Fig 2) to the air turbine 30 of the first engine 5 (Fig 2), but is silent on directing pressurized air from the bleed air of the second gas turbine engine to a bleed air system of the first gas turbine engine.
However, Ekanayake teaches a method of operating a two-engine system (102 and 140 in Fig 1) comprising a step of directing a bleed air (200) from one gas turbine engine (102 Fig 1) to a bleed air conduit (210) of the other engine (140).
	Veilleux teaches a twin-engine aircraft (ENG 1 and ENG 2 in Fig 3) where the two engines are fluidly connected via bleed air conduits (two conduits at 66A, 66B). This allows for cross-bleed engine start when one engine is operating/active mode and the other engine, initially in standby mode, can be started with bleed air from the operating/active engine (Para 0018 middle). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add to the first engine 5 in Bedrine a bleed air conduit/system, as suggested and taught by Ekanayake, for directing pressurized air from the bleed air 31 of the second gas turbine engine 6 to the bleed air system, taught by Ekanayake, of the first gas turbine engine 5 in Bedrine, because this would (1) allow cross-bleed from the second/active engine 6 to start the first/standby engine 5, as suggested and taught by Veilleux, and (2) ease mechanical load/stress on air turbine 30 and gearbox 32 because they do not need to operate to start engine 5 in Bedrine. 
Regarding claim 13
	Bedrine in view of Ekanayake and Veilleux discloses the method of claim 10.
Bedrine further discloses that during stable flight, the first gas turbine engine of the aircraft during flight is in the standby mode (first engine 5 in standby mode, Para 0069) at an engine speed greater than zero and less than a nominal speed (first engine 5 can rotate at as low as 5%, i.e. greater than zero, of nominal speed, Para 0011).
During cruise flight, it is envisaged to stop one of the turboshaft engines during flight and to place it in a mode referred to as standby, i.e. engine 5 in Fig 1 (Para 0006). The active engine, i.e. engine 6, is then operate at higher power levels in order to provide all the necessary power (Para 0006). This shows that the speed of the first gas turbine engine 5 in standby mode is less than an engine speed of the second gas turbine engine 6 in active mode, during cruise flight.
Regarding claim 14
	Bedrine discloses an aircraft (helicopter, Para 0001), comprising:
a first engine (engine 6 in Fig 2) having a bleed air system with a first common bleed air conduit (31, Para 0070), the first engine having an active mode when the aircraft is in flight at an altitude above ground (engine 6 running, i.e. active mode, during stable flight, Para 0069);
a second engine (engine 5) having an active mode when the aircraft is in flight at the altitude above the ground (twin-engine helicopter, Para 0066, indicates that both engines can be active as necessary during flight) and a standby mode when the aircraft is in flight at the altitude above ground (engine 5 can operate in standby mode during stable flight, Para 0069), 
a power output of the second engine greater in the active mode than in the standby mode (in standby mode, engine 5 rotating at a speed of between 5 and 20% of the nominal speed, Para 0011, nominal speed is construed to be the active mode), in the standby mode, the second engine is operating and provides substantially no motive power to the aircraft (since engine 5 can rotate at as low as 5% of nominal speed, this is considered to be substantially no motive power, the term “substantially” is interpreted to be nearly but not exactly), and
at least one control valve (shutoff valve 33 Fig 2, Para 0073), the at least one control valve operable to:
i) connect the first engine to the second engine when the second engine is in the standby mode and when the first engine is in the active mode (air routed via duct 31 from first engine 6 to start second engine 5 when first engine 6 is running and second engine 5 is in standby mode, Para 0069, 0070), and 
ii) disconnect the first engine from the second engine when the first engine and the second engine are in the active mode (shut off valve 33 blocks the air in duct 31, Para 0073 bottom, thus disconnects engine 5 from engine 6 when engine 5 is now running and no long needs assist from engine 6); 
a source of pressurized air (air from compressor 24 of first engine 6 in Fig 1) that is external to the second engine (5), the source of pressurized air being selectively connectable to the second engine (air from compressor is connected to turbine 30 which is mechanically connected to engine 5).
Bedrine further discloses that the second engine is started via an air turbine 30 and a gearbox 32, such that the at least one control valve 33 fluidly connects to the air turbine 30 of the second engine 5 (Fig 2), but is silent on the second engine having a bleed air system with a second common bleed air conduit, the at least one control valve disposed fluidly between the first and second common bleed air conduits, the at least one control valve operable to:
i) fluidly connect the first common bleed air conduit to the second common bleed air conduit; and
ii) fluidly disconnect the first common bleed air conduit from the second common bleed air conduit; 
the source of pressurized air is fluidly connectable to the bleed air system of the second engine.
However, Ekanayake teaches a two-engine system having a first engine (102 Fig 1) having a first common bleed air conduit (200 Para 0023) and a second engine (140) having a second common bleed air conduit (210 Para 0023), 
at least one control valve (valve 212, Para 0023 middle) disposed fluidly between the first (200) and second (210) common bleed air conduits, operable to fluidly connect (in the open position, valve 212 allows air to flow from first engine 102 to second engine 140) and disconnect the first common bleed air conduit from the second common bleed air conduit (valve 212 in close position, preventing air from flowing from first engine 102 to second engine), 
the source of pressurized air (air from compressor 106 of first engine 102) is fluidly connectable to the bleed air system of the second engine (bleed 210 of second engine 140).
	Veilleux teaches a twin-engine aircraft (ENG 1 and ENG 2 in Fig 3) where the two engines are fluidly connected via two common bleed conduits (two conduits at 66A, 66B). This allows for cross-bleed engine start when one engine is operating/active mode and the other engine, initially in standby mode, can be started with bleed air from the operating/active engine (Para 0018 middle). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add to the second engine 5 in Bedrine a second common bleed air conduit, as suggested and taught by Ekanayake, and to route the bleed air from the first common bleed air conduit 31 via control valve 33 to the second common bleed air conduit of second engine, such that the control valve 33 is disposed between the two common bleed air conduits to fluidly connect and disconnect the flow of bleed air from compressor 24 of the first engine 6 to the second engine 5 in Bedrine as modified by Ekanayake, because this would (1) allow cross-bleed from the first/active engine 6 to start the second/standby engine 5, as suggested and taught by Veilleux, and (2) ease mechanical load/stress on air turbine 30 and gearbox 32 because they do not need to operate to start engine 5 in Bedrine. 
Regarding claim 15
	Bedrine in view of Ekanayake and Veilleux discloses the aircraft of claim 14.
Bedrine in view of Ekanayake and Veilleux further discloses wherein the at least one control valve (Bedrine teaches control valve 33 in Fig 2) is disposed fluidly between the source of pressurized air (24) and the bleed air system (31) of the first engine (6), the at least one control valve (Ekanayake teaches control valve 212, which is the same as valve 33 in Bedrine) being operable to selectively fluidly connect the source of pressurized air (bleed air from 200) to the bleed air system (210) of the second engine (140, same as the second engine 5 in Bedrine).
Regarding claim 16
	Bedrine in view of Ekanayake and Veilleux discloses the aircraft of claim 15.
Bedrine in view of Ekanayake further discloses wherein the at least one control valve (Ekanayake teaches control valve 212 in Fig 1) fluidly connects: 
i) the bleed air system of the first engine (200) to the bleed air system of the second engine (210); and
ii) the bleed air system of the second engine (210) to the bleed air system of the first engine (200).
Bedrine in view of Ekanayake and Veilleux further discloses to cross-bleed between to two engines when one engine is operating/active to start the other engine from standby mode to active (Veilleux Para 0018 middle), such that the bleed air of the first/active engine fluidly connects to the second/standby engine when the second engine is operating in the standby mode while the first engine is operating in the active mode, and 
vice versa, the bleed air of the second/active engine fluidly connects to the first/standby engine when the first engine is operating in the standby mode while the second engine is operating in the active mode.
Regarding claim 17
	Bedrine in view of Ekanayake and Veilleux discloses the aircraft of claim 14.
Bedrine in view of Ekanayake and Veilleux further discloses wherein of the source of pressurized air is: 
a) the bleed air system of the second engine when the first engine is operating in the standby mode (Veilleux teaches to cross-bleed between two engines by routing air from the active engine to the start the standby engine, Para 0018 middle, this indicates that when the first engine is in standby mode and the second engine is in active mode, air from second engine can flow to first engine to start the first engine), 
b) the bleed air system of the first engine when the second engine is operating in the standby mode (Bedrine teaches to route bleed air from compressor 24 of first/active engine 6 to second/standby engine 5 in Figs 1-2).
Regarding claim 21
	Bedrine in view of Ekanayake and Veilleux discloses the method of claim 10.
Bedrine in view of Ekanayake and Veilleux further discloses wherein directing pressurized air from the bleed air system of the second gas turbine engine to the bleed air system of the first gas turbine engine (Ekanayake teaches to direct bleed air 200 from engine 102 to bleed conduit 210 of second engine 140 in Fig 1) includes 
maintaining the first gas turbine engine in the standby mode (Veilleux teaches to cross-bleed air from one active engine to start the standby engine, Para 0018, and Bedrine teaches that engine 5 is at 5% nominal speed during standby, Para 0011; thus the time period from when the cross-bleed occurs to when the engine 5 to reach 100% nominal speed is interpreted to be standby mode, 
Note that the claim does not specify how long of a time period to maintain the first gas turbine engine in standby mode while directing pressurized air from the second engine to the first engine).

Claim(s) 4-5, 7-9, 11-12 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedrine in view of Ekanayake and Veilleux, as applied to claims 1, 10 and 14 above, and further in view of and Mackin (US 20190323426 A1) and Chowdhury (US 11047257 B2).
Regarding claim 4
	Bedrine in view of Ekanayake and Veilleux discloses the method of claim 2.
Bedrine further discloses wherein the source of pressurized air is a first source of pressurized air (second engine 6 being a first source of pressurized air, Fig 1).
Bedrine in view of Ekanayake and Veilleux is silent on a second source of pressurized air that is external to both the first engine and the second engine, and the method further comprises directing pressurized air from the second source of pressurized air to the first engine.
However, Mackin teaches to have a source of pressurized air (compressed air tank 1302, Fig 13, Para 0111) that is external to a gas turbine engine (402), the source of pressurized air directs pressurized air to the gas turbine engine (air tank 1302 directs air to engine 402 via 1310, 1304).
Chowdhury teaches an aircraft having two gas turbine engines (10A and 10B in Fig 1) both connected to an external source of pressurized air (APU 114, col 5 ll. 14-17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to connect both engines in Bedrine in view of Ekanayake and Veilleux, to a compressed air tank being a source of pressurized air that is external to the first and second engines, as suggested and taught by Mackin, to direct the pressurized air from the source of pressurized air to both first and the second engines, suggested and taught by Chowdhury, so that during high demand operations, the air tank can simultaneously provide additional air to both engines and increase thrust of both engines (Mackin, Para 0118 bottom).
Regarding claim 5
	Bedrine in view of Ekanayake, Veilleux, Mackin, and Chowdhury discloses the method of claim 4.
Bedrine in view of Ekanayake, Veilleux, Mackin, and Chowdhury further discloses directing pressurized air from the second source of pressurized air to the second engine (Chowdhury teaches external source of air APU 114 simultaneously delivers air to both gas turbine engines in Fig 1).
Regarding claim 7
	Bedrine in view of Ekanayake and Veilleux discloses the method of claim 1.
Bedrine in view of Ekanayake and Veilleux is silent on the source of pressurized air external to the engine is an auxiliary power unit (APU) of the aircraft.
However, Mackin teaches to have a source of pressurized air (compressed air tank 1302, Fig 13, Para 0111) that is external to a gas turbine engine (402), the source of pressurized air directs pressurized air to the gas turbine engine (air tank 1302 directs air to engine 402 via 1310, 1304).
Chowdhury teaches an aircraft having two gas turbine engines (10A and 10B in Fig 1) both connected to an external source of pressurized air being an auxiliary power unit (APU 114, col 5 ll. 14-17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to connect both engines in Bedrine in view of Ekanayake and Veilleux, to auxiliary power unit being a source of pressurized air that is external to the first and second engines, as suggested and taught by Mackin, to direct the pressurized air from the source of pressurized air to both first and the second engines, suggested and taught by Chowdhury, so that during high demand operations, the air tank can simultaneously provide additional air to both engines and increase thrust of both engines (Mackin, Para 0118 bottom).
Regarding claim 8
	Bedrine in view of Ekanayake, Veilleux, Mackin and Chowdhury discloses the method of claim 7.
Bedrine further discloses wherein the engine is a first engine (Bedrine teaches first engine 5 in Fig 1), the aircraft includes a second engine (second engine 6).
Bedrine in view of Ekanayake, Veilleux, Mackin and Chowdhury discloses the method further includes directing pressurized air from the source of pressurized air to the second engine (Chowdhury teaches to deliver air from APU 114 to both engines in Fig 1).
Regarding claim 9
	Bedrine in view of Ekanayake, Veilleux, Mackin and Chowdhury discloses the method of claim 8.
Bedrine in view of Ekanayake, Veilleux, Mackin and Chowdhury discloses the method further includes directing pressurized air from the source of pressurized air to both the first engine and the second engine (Chowdhury teaches to deliver air from APU 114 to both engines in Fig 1).
Regarding claim 11
	Bedrine in view of Ekanayake and Veilleux discloses the method of claim 10.
Bedrine in view of Ekanayake and Veilleux is silent on a second source of pressurized air that is external to both the first gas turbine engine and the second gas turbine engine, and directing pressurized air from the source of pressurized air to at least one of the first gas turbine engine and the second gas turbine engine.
However, Mackin teaches to have a source of pressurized air (compressed air tank 1302, Fig 13, Para 0111) that is external to a gas turbine engine (402), the source of pressurized air connects to the gas turbine engine (air tank 1302 connects to engine 402 via 1310, 1304).
Chowdhury teaches an aircraft having two gas turbine engines (10A and 10B in Fig 1) both connected to an external source of pressurized air (APU 114, col 5 ll. 14-17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to connect both engines in Bedrine in view of Ekanayake and Veilleux, to a compressed air tank being a source of pressurized air that is external to the first and second gas turbine engines, as suggested and taught by Mackin, to direct the pressurized air from the source of pressurized air to both first and the second gas turbine engines, suggested and taught by Chowdhury, so that during high demand operations, the air tank can simultaneously provide additional air to both engines and increase thrust of both engines (Mackin, Para 0118 bottom).
Regarding claim 12
	Bedrine in view of Ekanayake, Veilleux, Mackin, and Chowdhury discloses the method of claim 11.
Bedrine in view of Ekanayake, Veilleux, Mackin, and Chowdhury further discloses directing pressurized air from the source of pressurized air the first gas turbine engine simultaneously with the directing pressurized air from the source of pressurized air to the second gas turbine engine (Chowdhury teaches external source of air APU 114 simultaneously delivers air to both gas turbine engines in Fig 1).
Regarding claim 18
	Bedrine in view of Ekanayake and Veilleux discloses the aircraft of claim 14.
Bedrine in view of Ekanayake and Veilleux is silent on a second source of pressurized air that is external to both the first and the second engine, the second source of pressurized air being selectively fluidly connectable simultaneously to both first and the second engine.
However, Mackin teaches to have a source of pressurized air (compressed air tank 1302, Fig 13, Para 0111) that is external to a gas turbine engine (402), the source of pressurized air being selectively (via valve 1310) fluidly connectable to the gas turbine engine (air tank 1302 connects to engine 402 via 1310, 1304).
Chowdhury teaches an aircraft having two engines (10A and 10B in Fig 1) simultaneously connected to an external source of pressurized air (APU 114, col 5 ll. 14-17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to simultaneously connect both engines in Bedrine in view of Ekanayake and Veilleux, to a compressed air tank being a source of pressurized air that is external to the first and second engines, as suggested and taught by Mackin, so that the source of pressurized air selectively fluidly connects simultaneously to both first and the second engine, suggested and taught by Chowdhury, so that during high demand operations, the air tank can simultaneously provide additional air to both engines and increase thrust of both engines (Mackin, Para 0118 bottom).
Regarding claim 19
	Bedrine in view of Ekanayake, Veilleux, Mackin, and Chowdhury discloses the aircraft of claim 18.
Bedrine in view of Ekanayake, Veilleux, Mackin, and Chowdhury further discloses wherein the second source of pressurized air is an auxiliary power unit (Chowdhury teaches external source of air being an APU 114 in Fig 1, col 5 ll. 14-17) of the aircraft.

Allowable Subject Matter
Claim(s) 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
i.	In claim 20, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, an aircraft comprising, among other features,
each of the first and second common bleed air conduits fluidly connected to both of the first and second bleed air conduits of the respective first and second engines; and
a check valve disposed fluidly between the second bleed air conduit and the first or second common bleed air conduit of a respective engine.

Response to Arguments
i.	Applicant’s arguments, see page 6, filed on 07/19/2022, with respect to the rejection(s) of claim(s) 14 under U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bedrine in view of Ekanayake and Veilleux.
ii.	Applicant’s arguments, see page 7, filed on 07/19/2022, with respect to the rejection(s) of claim(s) 1 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bedrine in view of Ekanayake and Veilleux.
Applicant argues that Bedrine does not teach to direct pressurized air from a source of air external to the engine to the bleed air system of the engine because Bedrine teaches to direct a pressurized air from engine 6 to a turbine 30 which engages with gearbox 32 to drive engine 5.  Thus, the pressurized air from engine 6 is not directed to the bleed air system of the engine 5.
This is taught by Ekanayake and Veilleux. Ekanayake teaches to direct pressurized bleed air from one engine to a bleed air conduit of another engine. Veilleux teaches by cross-bleeding air between an operating engine and a standby engine, the standby engine can be started using just the bleed air. Thus, the combination of Bedrine in view of Ekanayake and Veilleux would result in routing the bleed air 31 from engine 6 to the bleed air system of engine 5 to start engine 5, consequently eliminating the need for air turbine 30 and gearbox 32 to start engine 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zaccaria (US 10125690 B2) teaches a method to start two engines via start-up turbines 11
Marconi (US 20160237917 A1) teaches a method to operate two engines during flight to reduce fuel consumption
Kraft (US 20140373551 A1) teaches to warm up an engine using a supplemental compressor 22
 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thuyhang N Nguyen/Examiner, Art Unit 3741